ON REHEARING

                       PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


DEBBIE MCCRAVY,                       
              Plaintiff-Appellant,
               v.
METROPOLITAN LIFE INSURANCE
                                      
COMPANY,
                                          No. 10-1074
             Defendant-Appellee.


SECRETARY OF THE UNITED STATES
DEPARTMENT OF LABOR,
     Amicus Supporting Appellant.
                                      

DEBBIE MCCRAVY,                       
                Plaintiff-Appellee,
               v.
METROPOLITAN LIFE INSURANCE
                                      
COMPANY,
                                          No. 10-1131
            Defendant-Appellant.


SECRETARY OF THE UNITED STATES
DEPARTMENT OF LABOR,
      Amicus Supporting Appellee.
                                      
2        MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.
        Appeals from the United States District Court
       for the District of South Carolina, at Charleston.
         Patrick Michael Duffy, Senior District Judge.
                     (2:08-cv-01933-PMD)

                    Argued: May 15, 2012

                    Decided: July 5, 2012

    Before TRAXLER, Chief Judge, and KING and WYNN,
                     Circuit Judges.



No. 10-1074 reversed and remanded; No. 10-1131 vacated by
published opinion. Judge Wynn wrote the opinion, in which
Chief Judge Traxler and Judge King concurred.


                         COUNSEL

ARGUED: Robert Edward Hoskins, FOSTER LAW FIRM,
LLP, Greenville, South Carolina, for Debbie McCravy. Eliza-
beth Hopkins, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Amicus Supporting Debbie
McCravy. Ian Seth Linker, METROPOLITAN LIFE INSUR-
ANCE COMPANY, New York, New York, for Metropolitan
Life Insurance Company. ON BRIEF: Peter Stris, STRIS &
MAHER, LLP, Dallas, Texas, for Debbie McCravy. M. Patri-
cia Smith, Solicitor of Labor, Timothy D. Hauser, Associate
Solicitor, Plan Benefits Security Division, James L. Craig, Jr.,
Senior Regulations Attorney, UNITED STATES DEPART-
MENT OF LABOR, Washington, D.C., for Amicus Support-
ing Debbie McCravy. J. D. Quattlebaum, HAYNSWORTH,
SINKLER & BOYD, PA, Greenville, South Carolina, for
Metropolitan Life Insurance Company.
        MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.           3
                         OPINION

WYNN, Circuit Judge:

   29 U.S.C. § 1132(a)(3), part of the Employee Retirement
Income Security Act ("ERISA"), empowers participants and
beneficiaries "to obtain other appropriate equitable relief" to
redress violations of ERISA or ERISA plans. In CIGNA Corp.
v. Amara, 131 S. Ct. 1866 (2011), the United States Supreme
Court recently made clear that Section 1132(a)(3) allows for
remedies traditionally available at equity and that those reme-
dies include surcharge and estoppel—the remedies at the heart
of Plaintiff Debbie McCravy’s appeal. In light of Amara, we
conclude that such remedies are indeed available to McCravy
in her suit against defendant Metropolitan Life Insurance
Company ("MetLife"), an ERISA plan fiduciary. Accord-
ingly, we reverse the district court’s decision holding other-
wise and remand for further proceedings.

                              I.

   As a full-time employee for Bank of America, McCravy
participated in the company’s life insurance and accidental
death and dismemberment ("AD&D") plan issued and admin-
istered by MetLife. Under the plan, an insured could purchase
coverage for "eligible dependent children." McCravy elected
to buy coverage for her daughter, Leslie McCravy, and paid
premiums, which MetLife accepted, from before Leslie’s
nineteenth birthday until she was murdered in 2007 at the age
of 25.

   Following Leslie’s death, McCravy, the beneficiary of the
policy insuring her daughter, filed a claim for benefits.
MetLife denied McCravy’s claim, contending that Leslie did
not qualify for coverage under the plan’s "eligible dependent
children" provision. Per the summary plan description, "eligi-
ble dependent children" are children of the insured who are
unmarried, dependent upon the insured for financial support,
4       MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.
and either under the age of 19 or under the age of 24 if
enrolled full-time in school. According to MetLife, because
Leslie was 25 at the time of her death, she no longer qualified
as an "eligible dependent child[]." MetLife therefore denied
McCravy’s claim and attempted to refund the multiple years’
worth of premiums MetLife had accepted to provide coverage
for Leslie.

  McCravy, however, refused to accept the refund check.
Instead, she filed suit in federal court in May 2008. In her
complaint, McCravy alleged, among other things, that

    [I]t was represented to Plaintiff by Defendant that
    Leslie had dependent life and [AD&D] insurance
    coverage up to the time of her tragic death . . . . In
    fact, premiums were actually paid to Defendant and
    Defendant accepted such premiums for coverage for
    Leslie up until her death and it was represented to
    the Plaintiff that Leslie remained a participant in the
    plan.

J.A. 6. Nevertheless, per the complaint, "[u]nbeknownst to
[McCravy], Leslie was not eligible to actively participate in
the plan because Leslie was over the age of 19. [But b]ecause
[McCravy] and Leslie believed Leslie had life insurance and
[AD&D] coverage and believed Leslie was participating in
the plan, Leslie did not purchase different . . . insurance
. . . ." Id.

   McCravy asserted that MetLife’s actions constituted a
breach of fiduciary duty under 29 U.S.C. § 1104. She sought
recovery under 29 U.S.C. § 1132(a)(2) or (a)(3), pleading
entitlement to recovery under waiver, estoppel, "make
whole," and other equitable theories. McCravy also pled vari-
ous claims under state law, including promissory estoppel and
breach of contract.
          MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.                     5
   In September 2008, MetLife filed a "Memorandum in Sup-
port of Preemption," which the district court treated as a
motion to dismiss. On June 12, 2009, the district court ruled
that McCravy’s state law claims were preempted by ERISA.
Regarding her breach of fiduciary duty claim, the district
court ruled that McCravy could not recover under Section
1132(a)(2).1

   As for McCravy’s claim under Section 1132(a)(3), the dis-
trict court ruled that McCravy could recover, but that her
recovery was limited, as a matter of law, to the life insurance
premiums wrongfully withheld by MetLife for coverage that
McCravy never actually had on the life of her daughter. The
district court therefore denied MetLife’s motion to dismiss
McCravy’s Section 1132(a)(3) claim. In so ruling, the district
court recognized the extreme inequities that such a restrictive
reading of Section 1132(a)(3) created but indicated that prece-
dent left the court with little choice:

      [W]hile this Court is compelled to such a holding by
      the law of ERISA as interpreted by higher courts, it
      cannot ignore the dangerous practical implications of
      this application. The law in this area is now ripe for
      abuse by plan providers, which are almost uniformly
      more sophisticated than the people to whom they
      provide coverage. With their damages limited to a
      refund of wrongfully withheld premiums, there
      seems to be little, if any, legal disincentive for plan
      providers not to misrepresent the extent of plan cov-
      erage to employees or to wrongfully accept and
      retain premiums for coverage which is, in actuality,
      not available to the employee in question under the
      written terms of the plan.
  1
    McCravy does not challenge the district court’s ruling on her state law
claims or her Section 1132(a)(2) claim.
6       MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.
       If the employee never discovers the discrepancy,
    the plan provider continues to receive windfall prof-
    its on the provision in question without bearing the
    financial risk of having to provide coverage. If the
    worst happens and the employee does file for the
    benefits for which he or she had been paying and
    seeks the coverage he or she believed was provided,
    the plan provider may then simply deny the employ-
    ee’s benefits claim, and have their legal liability lim-
    ited to a refund of the premiums. The worst case
    scenario for fiduciary behavior which is either irre-
    sponsible or dishonest, then, in this context, is sim-
    ply that the plan provider does not profit, but they
    would never be punished and would not be required
    to provide the coverage for which the employee was
    paying and for which, in cases like the present matter
    and Amschwand [v. Spherion Corp., 505 F.3d 342
    (5th Cir. 2007)], the employee asserts he or she was
    assured by the provider existed.

      Plaintiff’s allegations in this case present a com-
    pelling case for the availability of some sort of rem-
    edy for the breach of fiduciary duty above and
    beyond the mere refund of wrongfully retained pre-
    miums.

J.A. 158-59.

   On June 22, 2009, McCravy moved for summary judgment
regarding the wrongfully retained premiums and reserved her
right to appeal the district court’s limitation of her recovery
under Section 1132(a)(3). In January 2010, the district court
entered a final order and judgment awarding McCravy the
improperly withheld premiums. McCravy appealed, and
MetLife cross-appealed. On May 16, 2011, this Court filed an
opinion affirming the district court’s order. That same day,
the Supreme Court of the United States filed Amara, 131 S.
         MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.            7
Ct. 1866. On the basis of Amara, we granted McCravy’s peti-
tion for panel re-hearing.

                               II.

   On appeal, McCravy challenges the district court’s limita-
tion of her available remedies under ERISA, arguing that Sec-
tion 1132(a)(3) does indeed allow for surcharge and equitable
estoppel. We review the district court’s determination de
novo. Sucampo Pharm., Inc. v. Astellas Pharma, Inc., 471
F.3d 544, 550 (4th Cir. 2006). We "accept as true all of the
factual allegations contained in the complaint," Erickson v.
Pardus, 551 U.S. 89, 94 (2007), and "draw all reasonable
inferences in favor of the plaintiff." Nemet Chevrolet, Ltd. v.
Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009).

                               A.

   Central to the resolution of this case is the Supreme Court’s
decision in Amara. Before Amara, various lower courts,
including this one, had (mis)construed Supreme Court prece-
dent to limit severely the remedies available to plaintiffs suing
fiduciaries under Section 1132(a)(3). See, e.g., LaRue v. De
Wolff, Boberg & Assocs., Inc., 450 F.3d 570, 575 (4th Cir.
2006) (holding that Mertens v. Hewitt Assoc., 508 U.S. 248
(1993), "and its progeny compel the conclusion that" "mone-
tary relief" for losses "sustained as a result of the alleged
breach of fiduciary duties" "falls outside the scope of
§ 1132(a)(3)"), vacated on other grounds, 552 U.S. 248
(2008).

   But with Amara, "[a] striking development," the Supreme
Court "expanded the relief and remedies available to plaintiffs
asserting breach of fiduciary duty under [Section 1132(a)(3)]
and therefore seeking make-whole relief such as equitable
relief in the form of ‘surcharge.’" Lee T. Polk, Statutory Pro-
visions – Civil Remedies, 1 ERISA Practice and Litigation
§ 5:4 (West 2012). In Amara, employees filed a class action
8       MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.
against an employer and pension plan, claiming that the
employer’s conversion of a traditional defined benefit plan to
a cash balance retirement plan "provided them with less gen-
erous benefits." 131 S. Ct. at 1870. According to the plain-
tiffs, the employer’s disclosures and notices regarding the
change and the new plan were defective, harmful, and con-
trary to ERISA. Id.

  The Supreme Court addressed whether broad remedies
were available under Section 1132(a)(3), with its "other
appropriate equitable relief" language, stating:

    [Section 1132(a)(3)] . . . allows a participant, benefi-
    ciary, or fiduciary "to obtain other appropriate equi-
    table relief" to redress violations of (here relevant)
    parts of ERISA "or the terms of the plan."

    ***

       We have interpreted the term "appropriate equita-
    ble relief" in [Section 1132(a)(3)] as referring to
    "‘those categories of relief’" that, traditionally
    speaking (i.e., prior to the merger of law and equity)
    "‘were typically available in equity.’"

    ***

       The case before us concerns a suit by a benefi-
    ciary against a plan fiduciary (whom ERISA typi-
    cally treats as a trustee) about the terms of a plan
    (which ERISA typically treats as a trust). It is the
    kind of lawsuit that, before the merger of law and
    equity, respondents could have brought only in a
    court of equity, not a court of law.

    ***

    [T]he District Court’s remedy essentially held
    CIGNA to what it had promised, namely, that the
        MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.              9
    new plan would not take from its employees benefits
    they had already accrued. This aspect of the remedy
    resembles estoppel, a traditional equitable remedy.
    Equitable estoppel "operates to place the person enti-
    tled to its benefit in the same position he would have
    been in had the representations been true." And, as
    Justice Story long ago pointed out, equitable estop-
    pel "forms a very essential element in . . . fair deal-
    ing, and rebuke of all fraudulent misrepresentation,
    which it is the boast of courts of equity constantly to
    promote."

    [T]he District Court injunctions require the plan
    administrator to pay to already retired beneficiaries
    money owed them under the plan as reformed. But
    the fact that this relief takes the form of a money
    payment does not remove it from the category of tra-
    ditionally equitable relief. Equity courts possessed
    the power to provide relief in the form of monetary
    "compensation" for a loss resulting from a trustee’s
    breach of duty, or to prevent the trustee’s unjust
    enrichment. Indeed, prior to the merger of law and
    equity this kind of monetary remedy against a
    trustee, sometimes called a "surcharge," was "exclu-
    sively equitable."

       The surcharge remedy extended to a breach of
    trust committed by a fiduciary encompassing any
    violation of a duty imposed upon that fiduciary.
    Thus, insofar as an award of make-whole relief is
    concerned, the fact that the defendant in this case . . .
    is analogous to a trustee makes a critical difference.
    In sum, contrary to the District Court’s fears, the
    types of remedies the court entered here fall within
    the scope of the term "appropriate equitable relief" in
    [Section 1132(a)(3)].

Id. at 1878-80 (citations omitted).
10        MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.
   In sum, the portion of Amara in which the Supreme Court
addressed Section 1132(a)(3) stands for the proposition that
remedies traditionally available in courts of equity, expressly
including estoppel and surcharge, are indeed available to
plaintiffs suing fiduciaries under Section 1132(a)(3).

                                   B.

   In this case, McCravy first argues that the district court
committed legal error by limiting her damages to premiums
wrongfully withheld by MetLife because the remedy of sur-
charge is available to her under Section 1132(a)(3). Specifi-
cally, McCravy contends that she, as "the beneficiary of a
trust," is rightfully "seeking to ‘surcharge’ the trustee
[MetLife] in the amount of life insurance proceeds lost
because of that trustee’s breach of fiduciary duty." Appel-
lant’s Br. at 20. In light of Amara, we must agree.

   As the Supreme Court pronounced in Amara, "surcharge,"
i.e., "make-whole relief," constitutes "appropriate equitable
relief" under Section 1132(a)(3). 131 S. Ct. at 1880. Indeed,
"[e]quity courts possessed the power to provide relief in the
form of monetary ‘compensation’ for a loss resulting from a
trustee’s breach of duty, or to prevent the trustee’s unjust
enrichment. . . . [P]rior to the merger of law and equity this
kind of monetary remedy against a trustee, sometimes called
a ‘surcharge,’ was ‘exclusively equitable.’" Id. (citations
omitted).

   The Supreme Court has made quite clear that surcharge is
available to plaintiffs suing fiduciaries under Section
1132(a)(3). We therefore agree with McCravy that her poten-
tial recovery in this case is not limited, as a matter of law, to
a premium refund. Accordingly, we reverse the district court’s
determination to the contrary.2 Whether McCravy’s breach of
  2
    MetLife attempts to downplay Amara’s impact by arguing that the por-
tion of the opinion addressing remedies available under Section 1132(a)(3)
          MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.                    11
fiduciary duty claim will ultimately succeed and whether sur-
charge is an appropriate remedy under Section 1132(a)(3) in
the circumstances of this case are questions appropriately
resolved in the first instance before the district court.

                                    C.

   McCravy next argues that the remedy of equitable estoppel
is also available under Section 1132(a)(3). Specifically, she
contends that the court can "apply an equitable estoppel . . .
to prevent MetLife from . . . denying her right to convert cov-
erage [for her daughter, from dependent life coverage to an
individual policy] because the conversion did not occur within
31-days of her dependent reaching age 19."3 Appellant’s
Supp. Br. at 11. Again, we must agree.

   As the Supreme Court stated in Amara, "[e]quitable estop-
pel operates to place the person entitled to its benefit in the
same position he would have been in had the representations
been true." 131 S. Ct. at 1880 (quotation marks omitted). In
Amara, that meant holding the defendant fiduciary "to what
it had promised, namely, that the new plan would not take
from its employees benefits they had already accrued." Id.
And the Supreme Court made plain that such estoppel is "a
traditional equitable remedy"—i.e., a remedy available to
plaintiffs suing a fiduciary under Section 1132(a)(3).

is merely dictum. Even assuming for the sake of argument that it is, we
cannot simply override a legal pronouncement endorsed just last year by
a majority of the Supreme Court. See United States v. Fareed, 296 F.3d
243, 246 (4th Cir. 2002) (following "dictum endorsed by six justices" of
the Supreme Court and citing Gaylor v. United States, 74 F.3d 214, 217
(10th Cir. 1996) (stating that federal court of appeals "is bound by
Supreme Court dicta almost as firmly as by the Court’s outright holdings,
particularly when the dicta is recent and not enfeebled by later state-
ments")).
   3
     A dependent, such as Leslie, who loses coverage because she "is no
longer an eligible dependent[,]" has a right to convert and continue cover-
age through an individual policy "within 31 days following the termina-
tion of the group dependent life coverage." J.A. 47-48.
12        MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.
   Thus, we agree with McCravy that her potential recovery
in this case is not limited, as a matter of law, to a premium
refund and that she may indeed seek equitable estoppel under
Section 1132(a)(3).4 Accordingly, we reverse the district
court’s determination to the contrary. And, again, whether
McCravy’s breach of fiduciary duty claim will ultimately suc-
ceed and whether equitable estoppel is an appropriate remedy
in the circumstances of this case are questions appropriately
resolved in the first instance before the district court.5

   In sum, with Amara, the Supreme Court clarified that reme-
dies beyond mere premium refunds—including the surcharge
and equitable estoppel remedies at issue here—are indeed
available to ERISA plaintiffs suing fiduciaries under Section
1132(a)(3). This makes sense—otherwise, the stifled state of
the law interpreting Section 1132(a)(3) would encourage
abuse by fiduciaries. Indeed, fiduciaries would have every
incentive to wrongfully accept premiums, even if they had no
idea as to whether coverage existed—or even if they affirma-
tively knew that it did not. The biggest risk fiduciaries would
face would be the return of their ill-gotten gains, and even this
risk would only materialize in the (likely small) subset of cir-
cumstances where plan participants actually needed the bene-
  4
     We recognize that this Court had previously indicated, e.g., in Coleman
v. Nationwide Life Insurance Co., that equitable estoppel is of limited
applicability in ERISA cases. 969 F.2d 54 (4th Cir. 1992). This matter is,
however, easily distinguishable from Coleman. In Coleman, the Court
addressed a situation in which premiums for an ERISA plan had not been
paid and alleged oral modifications to the written terms of the benefit plan
indicating coverage despite the failure to pay premiums. Id. at 58. Neither
of those circumstances is before us here.
   5
     We note that, per Amara, "summary documents, important as they are,
provide communication with beneficiaries about the plan, but that their
statements do not themselves constitute the terms of the plan . . . ." 131
S. Ct. at 1878. The record before us reflects, and the parties at oral argu-
ment confirmed, that only the summary plan document, and not the plan
itself, was before the district court and before us. Because McCravy’s
claims and MetLife’s defenses depend upon the contents of the plan, their
resolution on remand will require the actual plan documents.
         MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.          13
fits for which they had paid. Meanwhile, fiduciaries would
enjoy essentially risk-free windfall profits from employees
who paid premiums on non-existent benefits but who never
filed a claim for those benefits. With Amara, the Supreme
Court has put these perverse incentives to rest and paved the
way for McCravy to seek a remedy beyond a mere premium
refund.

                              III.

   MetLife, as cross-appellant, challenges the district court’s
order granting summary judgment for McCravy and awarding
her $311.09, the amount of premiums she had paid to MetLife
to insure Leslie. Notably, however, the district court, in its
order, nowhere addressed the merits of McCravy’s breach of
fiduciary duty claim. It simply noted that "[b]oth parties agree
that McCravy is entitled to a return of $311.09 in premiums.
Based on this stipulation, the court grants McCravy’s motion
for summary judgment." J.A. 171.

   Crucially, the district court’s summary judgment order
rested on its prior determination, in its dismissal order, that
Plaintiff’s damages under Section 1132(a)(3) were "limited to
a refund of the withheld premiums." J.A. 160. As we have
already made clear, in light of Amara, we must disagree.
Given that summary judgment on this issue was entered under
an, at the time most understandable, misapprehension of the
law, we vacate the order and remand for further proceedings.

                              IV.

   In sum, we reverse the district court’s determination in its
dismissal order that McCravy’s remedy under Section
1132(a)(3) is limited to a refund of premiums paid, i.e., that
equitable remedies including surcharge and estoppel are
unavailable under the statute as a matter of law. We vacate the
district court’s summary judgment order awarding McCravy
a return of her premiums only, an order entered based upon
14      MCCRAVY v. METROPOLITAN LIFE INSURANCE CO.
the district court’s earlier, erroneous decision. And we remand
this case for further proceedings.

                No. 10-1074 REVERSED AND REMANDED
                                 No. 10-1131 VACATED